Citation Nr: 0630006	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative joint disease of both knees, prior to August 23, 
2004.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the right knee, beginning 
August 23, 2004.

3.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the left knee, beginning August 
23, 2004.

4.  Entitlement to an initial compensable evaluation for 
lumbar spine syndesmophyte with anterolateral bony 
osteophytosis at L2, L3, L4, andL5.

5.  Entitlement to an initial compensable evaluation for 
cervical spine strain with paramedial herniated nucleus 
pulposus and impingement.

6.  Entitlement to an initial compensable evaluation for 
post-operative residuals of the right shoulder.

7.  Entitlement to an initial compensable evaluation for 
bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to December 
2003.  Separation documents reflect that he had over 13 
years' additional active service, and that during his active 
service he was awarded the Combat Action Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran seeks higher initial 
evaluations for bilateral knee, lumbar spine, cervical spine, 
and right shoulder disabilities, as well as for bronchitis.  
In support of his contentions that these disabilities are 
worse than originally evaluated, he has submitted private 
medical evidence documenting treatment for his knees, spine, 
and right shoulder.  These records show that clinical studies 
conducted in February 2006 had detected bilateral carpal 
tunnel syndrome, mild ulnar palsy, and mild denervation of 
the left C7 nerve root, with symptoms of radiculopathy.  In 
April 2004 and August 2003, the veteran was found to require 
injections for his knees, and exhibited findings of impaired 
cartilage.  In April 2004, he was diagnosed with possible 
rotator cuff tear of both shoulders.

The Board notes that the most recent VA examination of record 
was conducted in August 2002, prior to the veteran's 
discharge from active service. 

Given that private medical records show continuing complaints 
of and treatment for the claimed disabilities, and that these 
records reflect a disability picture that appears to have 
worsened since the pre-discharge examination-in 
corroboration of the veteran's assertions that his symptoms 
have increased in severity since the August 2002 VA 
examinations, the Board finds it that it would be helpful to 
afford him additional examination to clarify the nature and 
extent of his currently manifested bilateral knee, lumbar and 
cervical spine, and right shoulder disabilities, as well as 
of his bronchitis, to include review of the entire claims 
file.  38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all elements of the duty 
to assist and notify the veteran under 
the VCAA have been fulfilled.

2.  Ascertain whether or not the veteran 
is obtaining treatment through the VA 
and, if so, obtain any and all treatment 
records from the VA Medical Facilities 
identified.  Take all appropriate steps 
to obtain any additional treatment 
records from any other sources the 
veteran may identify, including from 
Lawrence E. Clark, M.D. of Riverside, 
California, Rancho Valley Orthopedic 
Surgery Medical Clinic in Temecula, 
California, and from Chris Alexander, 
M.D. 

3.  Following completion of #1-2 above, 
make arrangements for the veteran to be 
afforded an examination by the 
appropriate specialist(s) to determine 
the nature and extent of his service-
connected bilateral knees, lumbar spine, 
cervical spine, and right shoulder 
disabilities, and of his service-
connected bronchitis.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the onset 
and course of the service connected 
bilateral knees, lumbar spine, cervical 
spine, and right shoulder disabilities, 
and bronchitis; describe any current 
symptoms and manifestations attributed to 
bilateral knees, lumbar spine, cervical 
spine, and right shoulder disabilities, 
and bronchitis; and provide diagnoses for 
any and all neurological, muscle, and 
orthopedic pathology of the knees, neck, 
upper extremities, lower back, and of his 
respiratory system. 

The examiner(s) are specifically 
requested to offer an opinion as to 
whether it is as likely as not that any 
diagnosed carpal tunnel syndrome and/or 
radiculopathy is part and parcel of, or 
the result of, the service-connected 
cervical spine or shoulder disabilities.  

The reasons and bases for the requested 
opinions should be clearly stated.  If 
the examiner(s) cannot so opine, the 
examiner(s) should clearly state.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for increased evaluations 
for higher initial evaluations for 
bilateral knees, lumbar spine, cervical 
spine, and right shoulder disabilities, 
and of bronchitis with application of all 
appropriate laws and regulations, to 
include the assignment of separate, 
compensable evaluations in accordance 
with Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) and VAOPGPREC 23-97 (July 1, 
1997; revised July 24, 1997), and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


